                                                                                           Rev 12/01/18

                             LOCAL BANKRUPTCY FORM 3015-1

                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     IN RE:                                           CHAPTER 13
        Green, Thomas                                 CASE NO.: 20-00131
        Green, Siwana
                                                      ☒ ORIGINAL PLAN
                                                          AMENDED PLAN (Indicate 1st, 2nd, 3rd, etc.)

                                                      0 Number of Motions to Avoid Liens
                                                      0 Number of Motions to Value Collateral


                                      CHAPTER 13 PLAN

                                            NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked or if
neither box is checked, the provision will be ineffective if set out later in the plan.

 1    The plan contains nonstandard provisions, set out in § 9,        ☐ Included      ☒ Not
      which are not included in the standard plan as approved by                       Included
      the U.S. Bankruptcy Court for the Middle District of
      Pennsylvania.
 2    The plan contains a limit on the amount of a secured claim,      ☐ Included      ☒ Not
      set out in § 2.E, which may result in a partial payment or no                    Included
      payment at all to the secured creditor.
 3    The plan avoids a judicial lien or nonpossessory,                ☐ Included      ☒ Not
      nonpurchase- money security interest, set out in § 2.G                           Included

                           YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a
timely written objection. This plan may be confirmed and become binding on you without
further notice or hearing unless a written objection is filed before the deadline stated on the
Notice issued in connection with the filing of the plan.

1. PLAN FUNDING AND LENGTH OF PLAN.

     A. Plan Payments From Future Income
            1. To date, the Debtor paid $ 0.00 (enter $0 if no payments have been made to the
                Trustee to date). Debtor shall pay to the Trustee for the remaining term of the
                plan the following payments. If applicable, in addition to monthly plan


                                                  1
Case 5:20-bk-00131-RNO          Doc 30 Filed 03/03/20 Entered 03/03/20 17:54:01                   Desc
                                Main Document    Page 1 of 7
                                                                                             Rev 12/01/18
                 payments, Debtor shall make conduit payments through the Trustee as set forth
                 below. The total base plan is $ 77285.00, plus other payments and property
                 stated in § 1B below:

   Start                 End              Plan            Estimated          Total           Total
  mm/yyyy               mm/yyyy         Payment            Conduit          Monthly        Payment
                                                          Payment           Payment        Over Plan
                                                                                             Tier
   Month 1              Month 2      Click or tap here Click or tap here   Total Paid to
                                                                                             $0.00
   (2/2020              (3/2020)      to enter text.    to enter text.        Date:
   Month 3              Month 60                       Click or tap here
                                         $1,332.50                          $1,332.50      $77,258.00
   (4/2020)             (1/2025)                        to enter text.
                                                                                  Total    $77,258.00
                                                                              Payments:

              2. If the plan provides for conduit mortgage payments, and the mortgagee notifies
                 the Trustee that a different payment is due, the Trustee shall notify the Debtor
                 and any attorney for the Debtor, in writing, to adjust the conduit payments and
                 the plan funding. Debtor must pay all post-petition mortgage payments that
                 come due before the initiation of conduit mortgage payments.

              3. Debtor shall ensure that any wage attachments are adjusted when necessary to
                 conform to the terms of the plan.

              4. CHECK ONE: (☐) Debtor is at or under median income. If this line is
                            checked, the rest of § 1.A.4 need not be completed or
                            reproduced.

                                   (☒) Debtor is over median income. Debtor estimates that a
                                   minimum of $ 0.00 must be paid to allowed unsecured creditors
                                   in order to comply with the Means Test.

   B. Additional Plan Funding From Liquidation of Assets/Other

                   1.      The Debtor estimates that the liquidation value of this estate is $ 0.00.
                           (Liquidation value is calculated as the value of all non- exempt assets
                           after the deduction of valid liens and encumbrances and before the
                           deduction of Trustee fees and priority claims.)

      Check one of the following two lines.

         ☒ No assets will be liquidated. If this line is checked, the rest of § 1.B need
           not be completed or reproduced




                                                      2
Case 5:20-bk-00131-RNO             Doc 30 Filed 03/03/20 Entered 03/03/20 17:54:01                     Desc
                                   Main Document    Page 2 of 7
                                                                                          Rev 12/01/18
2. SECURED CLAIMS.

     A. Pre-Confirmation Distributions. Check one.

     ☒       None. If “None” is checked, the rest of § 2.A need not be completed or reproduced.

     B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
        Other Direct Payments by Debtor. Check one.


     ☐       None. If “None” is checked, the rest of § 2.B need not be completed or reproduced.

     ☒       Payments will be made by the Debtor directly to the creditor according to the
             original contract terms, and without modification of those terms unless otherwise
             agreed to by the contracting parties. All liens survive the plan if not avoided or
             paid in full under the plan.

       Name of Creditor                      Description of Collateral               Last Four Digits
                                                                                       of Account
                                                                                         Number
Carrington                          113 Rena Drive, Effort PA                      Click or tap here to
                                                                                   enter text.
Bayview                             67 St Nicholas Avenue, NY                      Click or tap here to
                                                                                   enter text.



     C. Arrears (Including, but not limited to, claims secured by Debtor’s
        principal residence). Check one.

     ☐       None. If “None” is checked, the rest of § 2.C need not be completed or reproduced.


     ☒       The Trustee shall distribute to each creditor set forth below the amount of arrearages
             in the allowed claim. If post-petition arrears are not itemized in an allowed claim,
             they shall be paid in the amount stated below. Unless otherwise ordered, if relief
             from the automatic stay is granted as to any collateral listed in this section, all
             payments to the creditor as to that collateral shall cease, and the claim will no longer
             be provided for under § 1322(b)(5) of the Bankruptcy Code:

     Name of Creditor               Description of          Estimated      Estimated         Estimated
                                     Collateral            Pre-petition    Postpetition     Total to be
                                                            Arrears to      Arrears to      paid in plan
                                                            be Cured        be Cured

Bayview                      65 St Nicholas Ave, NY      $60,000.00       $0.00           $60,000.00



                                                3
Case 5:20-bk-00131-RNO        Doc 30 Filed 03/03/20 Entered 03/03/20 17:54:01                   Desc
                              Main Document    Page 3 of 7
                                                                                        Rev 12/01/18
     D. Other secured claims (conduit payments and claims for which a § 506
        valuation is not applicable, etc.)

     ☐       None. If “None” is checked, the rest of § 2.D need not be completed or reproduced.

     ☒       The claims below are secured claims for which a § 506 valuation is not
             applicable, and can include: (1) claims that were either (a) incurred within 910
             days of the petition date and secured by a purchase money security interest in a
             motor vehicle acquired for the personal use of the Debtor, or (b) incurred within
             1 year of the petition date and secured by a purchase money security interest in
             any other thing of value; (2) conduit payments; or (3) secured claims not
             provided for elsewhere.

            1. The allowed secured claims listed below shall be paid in full and their liens
               retained until the earlier of the payment of the underlying debt determined
               under nonbankruptcy law or discharge under §1328 of the Code.

            2. In addition to payment of the allowed secured claim, present value interest
               pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the
               amount listed below, unless an objection is raised. If an objection is raised,
               then the court will determine the present value interest rate and amount at
               the confirmation hearing.

            3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim
               was paid, payments on the claim shall cease.

    Name of Creditor           Description of Collateral       Principal  Interest Total to be
                                                              Balance of    Rate    Paid in Plan
                                                                Claim
Santander                    2013 Chrysler 200              $7,200.00    6%       $7,560.00


     E. Secured claims for which a § 506 valuation is applicable. Check one.


     ☒       None. If “None” is checked, the rest of § 2.E need not be completed or
             reproduced.

     F. Surrender of Collateral. Check one.

     ☒       None. If “None” is checked, the rest of § 2.F need not be completed or reproduced.


     G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax liens.
        Check one.


                                                 4
Case 5:20-bk-00131-RNO         Doc 30 Filed 03/03/20 Entered 03/03/20 17:54:01                  Desc
                               Main Document    Page 4 of 7
                                                                                           Rev 12/01/18
       ☒         None. If “None” is checked, the rest of § 2.G need not be completed or reproduced.

3. PRIORITY CLAIMS.

   A. Administrative Claims

        1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed
           by the United States Trustee.

        2. Attorney’s fees. Complete only one of the following options:

             a. In addition to the retainer of $ 0.00 already paid by the Debtor, the amount of $
                4,000.00 in the plan. This represents the unpaid balance of the presumptively
                reasonable fee specified in L.B.R. 2016-2(c); or

             b. $ Click or tap here to enter text. per hour, with the hourly rate to be adjusted in
                accordance with the terms of the written fee agreement between the Debtor and
                the attorney. Payment of such lodestar compensation shall require a separate fee
                application with the compensation approved by the Court pursuant to L.B.R.
                2016-2(b).

        3.    Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above. Check
                    one of the following two lines.

              ☒      None. If “None” is checked, the rest of § 3.A.3 need not be completed or
                     reproduced.


       B. Priority Claims (including, certain Domestic Support Obligations

             Allowed unsecured claims entitled to priority under § 1322(a) will be paid in full
             unless modified under §9.

                   Name of Creditor                                  Estimated Total Payment
Click or tap here to enter text.                        Click or tap here to enter text.


       C. Domestic Support Obligations assigned to or owed to a governmental unit
          under 11 U.S.C. §507(a)(1)(B). Check one of the following two lines.


             ☒      None. If “None” is checked, the rest of § 3.C need not be completed or
                    reproduced.



    4. UNSECURED CLAIMS


                                                   5
Case 5:20-bk-00131-RNO             Doc 30 Filed 03/03/20 Entered 03/03/20 17:54:01                Desc
                                   Main Document    Page 5 of 7
                                                                                         Rev 12/01/18

       A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one
          of the following two lines.

          ☒      None. If “None” is checked, the rest of § 4.A need not be completed or
                 reproduced.

       B. Remaining allowed unsecured claims will receive a pro-rata distribution of
          funds remaining after payment of other classes.

   5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
      following two lines.

          ☒      None. If “None” is checked, the rest of § 5 need not be completed or reproduced.



   6. VESTING OF PROPERTY OF THE ESTATE.

       Property of the estate will vest in the Debtor upon Check the applicable line:

           ☒ plan confirmation.
           ☐ entry of discharge.
           ☐ closing of case.



   7. DISCHARGE: (Check one)

          ☐      The debtor will seek a discharge pursuant to § 1328(a).
          ☒      The debtor is not eligible for a discharge because the debtor has previously
                 received a discharge described in § 1328(f).

   8. ORDER OF DISTRIBUTION:

   If a pre-petition creditor files a secured, priority or specially classified claim after the
   bar date, the Trustee will treat the claim as allowed, subject to objection by the Debtor.

   Payments from the plan will be made by the Trustee in the following order:
Level 1: Adequate protection payments.
Level 2: Debtor’s attorney’s fees.
Level 3: Domestic Support Obligations.
Level 4: Priority claims, pro rata.
Level 5: Secured claims, pro rata.
Level 6: Specially classified unsecured claims.
Level 7: Timely filed general unsecured claims.

                                                  6
Case 5:20-bk-00131-RNO         Doc 30 Filed 03/03/20 Entered 03/03/20 17:54:01                    Desc
                               Main Document    Page 6 of 7
                                                                                         Rev 12/01/18
 Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


 9. NONSTANDARD PLAN PROVISIONS
 Include the additional provisions below or on an attachment. Any nonstandard provision
 placed elsewhere in the plan is void. (NOTE: The plan and any attachment must be filed as
 one document, not as a plan and exhibit.)

Click or tap here to enter text.


Dated: March 3, 2020                                    /s/ Patrick J Best, Esq
                                                        Attorney for Debtor

                                                        /s/ Thomas Green
                                                        Debtor

                                                        /s/ Siwana Green
                                                        Joint Debtor

 By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor
 also certifies that this plan contains no nonstandard provisions other than those set out in § 9.




                                                  7
Case 5:20-bk-00131-RNO             Doc 30 Filed 03/03/20 Entered 03/03/20 17:54:01             Desc
                                   Main Document    Page 7 of 7
